DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-2, 5-7, 9-15, and 19 are allowed.
Regarding independent claims 1 and 13: A statement of reasons for allowance was included in a previous (9/30/2020) Office Action, with respect to the then-dependent claims 8 and 16. Said reasons are presently maintained and independent claims 1 and 13, respectively, are presently allowed as they respectively incorporate said subject matter. 
Regarding independent claim 19: A statement of reasons for allowance was included in a previous (01/01/2021) Office Action, with respect to the then-dependent claim 21. Said reasons are presently maintained and independent claim 19 is presently allowed as incorporating said subject matter. 
For a detailed discussion of the allowable subject matter, including illustrations and contrast with the prior art of record is included in the aforementioned Office Actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731